Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending. Claims 1, 17, and 20 are independent.  A preliminary amendment was filed which is reflected in the Claims.  The Claims are not amended. 
This Application is still unpublished.
Apparent priority 12 May 2017.
This Application is a continuation of 15/675,649 issued as U.S. 10791176.  
Applicant’s arguments are considered but are unpersuasive.
This action is Final.
Over 400 pages of IDS were submitted.  Of the U.S. patent and patent publication documents that were submitted, most are assigned to the assignee of the instant Application.  Of those not assigned to the assignee of the instant Application some are not prior.
Response to Arguments
Regarding the account of the interview of May 26, 2021, please refer to the Examiner Interview Summary mailed 6/1/2021.
In view of the Applicant’s arguments, the Obviousness Double Patenting rejection is withdrawn.
In the “Explanation of Subject Matter,” the Applicant states that the “electronic device” of Claim 1, at which all the operations occur and the decisions are made, 
The “electronic device” in Claim 1 is not specified as a “server.”  The Specification refers to it as “the electronic device (e.g., DA server 106)” in [0241] et. Seq.  Walters looks at the device that received the spoken command first to see whether it can respond and if not then it refers the command/request to the VA Broker which can reach a number of other virtual assistants on other devices and even other networks.  Thus, Walters is quite close such that the instant Claim has to drop a reasonable and expeditious step of the process in order to evade Walters.  In Walters, the device first looks locally to see if the command can be performed by the device that received it before going to the VA Broker.  In the instant Claim, the natural language input is sent to another device (server or another client) where the intent is derived by natural language processing.  This does not foreclose derivation of intent at the recipient device as done in Walters.  What Walters lacks is an express teaching that the NLP is performed at the VA Broker although the VA Broker of Walters has the capability to conduct NLP ([0061] and [0063]) and is not excluded from NLP capability.
Additionally, the selection of a client device in Williams is based on “applications installed” on that device:  “[0093] … For example, a user could request to view all interactions with a specific user, or with a specific user/application pair, or relating to a particular subject such as a particular product or small talk, and so forth. ….”  See also Williams [0084], [0088], and [0100].
With respect to Carson/Gruber, Applicant particularly argues that the server of Gruber does not determine whether the requisite “application is installed” on a first device and rather merely determines whether service delegation is required:

    PNG
    media_image1.png
    257
    727
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    216
    725
    media_image2.png
    Greyscale

Response 13-14.
	Two points of distinction may exist:

	This distinction was argued during the interview and is taught by Carson (as well as the VA Broker of Williams).
Carson teaches this aspect, for example in Figure 1 and [0049]-[0050].  The natural language processing and intent determination is at the “server 106/108.”  Carson [0050].  See also Carson: “[0054] … For example, in some embodiments, DA-client 102 is a thin-client that provides only user-facing input and output processing functions, and delegates all other functionalities of the digital assistant to a backend server.”  This is also buttressed by Figures 6A, 6B, 6C, and 6D and Figure 7 which pertain to persistence of a dialog across two devices by a server 108/106.
2- At the delegation stage of the Claim, the “electronic device” (potentially the server) determines whether the first device which took in the voice command has an application that can perform the requested task.  If not, the task is sent to a second device that has the capability to perform the task although the Claim says nothing about the second device including the “installed application.”  
This distinction is currently argued in the Response.
Applicant argues that Gruber, which was cited for the determination of delegation, does not determine “whether the first device includes an installed application corresponding to the derived task.”  Applicant draws a distinction between determining whether a device can perform a task and determining whether the device has the application that performs the task installed.

The Specification of the instant Application refers to a “locally installed … application” as one of the types of the “predetermined condition” that must be met for a second device to be identified for performing a task:
[0248] In some examples, identifying the second device comprises determining whether the first device meets a predetermined condition of the derived task. The predetermined condition (e.g., one or more requirements) can be software-based (e.g., application needed, parameter needed) or hardware-based (e.g., hardware component needed). For example, to perform the task of "sending message using Messaging Service X", a device needs to meet the predefined condition of having a locally installed Messaging Service X application. Spec. 78-79.
Other “conditions” include hardware requirements or parameter requirements for performing a task/command.  Thus, the Specification provides support for the distinction drawn by the Applicant.
Carson expressly teaches that information regarding the “installed programs” of the user device 104 are provided to the server:  “[0064] … In some embodiments, information related to the software state of user device 104 (e.g., running processes, installed programs, past and present network activities, background services, error logs, resources usage, etc.) is provided to the digital assistant server as context information associated with a user input.”  
See also Carson, Figure 3, “applications 324,” and “[0076] . . .  [I]f the digital assistant system is implemented on a standalone user device, one or more applications 324, optionally, include user applications, such as games, a calendar application, a navigation application, or an email application. . .  ” that teach that each device can have its own “installed applications” and in particular “an email application” is similar to the “Messaging Service X application” of the Specification of the instant Application.  Elsewhere, “electronic-messaging” is expressly listed as a “user application.”  Carson [0060]; Figure 5A, “Messages 504a” as the icon for the messaging application. Carson [0126].   “[0201] In some embodiments, the user interface different from the digital assistant user interface is associated with (616) an application distinct from the digital assistant (e.g., a programmatic boundary is crossed). . . .”
Carson strives for “context or conversation persistence” (“context persistence module 420,” [0108]) which includes persistence of “installed applications/programs” as a type of context.  
Gruber also includes “a current software application” as part of the “context” of the device.  Gruber tries to help the user not get overwhelmed by the wealth of different applications and services that may be available to him.  [0006].  “[0010] … Actions can be performed, for example, by activating and/or interfacing with any applications or services that may be available on an electronic device, as well as services that are available over an electronic network such as the Internet. In various embodiments, such activation of external services can be performed via APIs or by any other suitable mechanism. In this manner, the intelligent automated assistant systems of various embodiments of the present invention can unify, simplify, and improve the user's experience with respect to many different applications and functions of an electronic device, and with respect to services that may be available over the Internet. …”  See [0158]-[0159] for types of applications installed on a device.
Gruber, with respect to Figure 38, teaches that a service invoked at step 450 of Figure 37 may be an “application running on the device.”  [0559].  It follows that “Determine which services can meet request 404” in Figure 37 includes “determine which applications” are required to be “running on the device.”  The step of service delegation determination 402 is described:  “[0542] The method begins 400. At 402, it is determined whether the given request may require any services. . . . .”  “Services” include “applications running on the device.”  Accordingly, the “service delegation” determination of step 402 includes “determining whether the first device includes an installed application corresponding to the derived task;” that is claimed.
	Thus, Carson, including the teachings of Gruber which is incorporated by reference, teaches that a central device (such as a server) is a moderator of assigning the performance of requested task and selects the client device to perform the task by determining “whether the first device includes an installed application corresponding to the derived task.”
The Claim at issue:
1.  A method, comprising:
at an electronic device with one or more processors and memory:
receiving, from a first device of a plurality of devices, a natural-language speech input indicative of a user request, to a digital assistant operating on the first device;
deriving a task based on the natural-language input; 
determining whether the first device includes an installed application corresponding to the derived task;
in accordance with a determination that the first device does not include the installed application corresponding to the derived task:
identifying, based on the derived task, a second device of the plurality of devices, 
wherein the second device is different from the first device, and 
wherein the first device and the second device are associated with a same user;
causing the second device to perform the derived task; and 
causing the first device to provide an output indicative of whether the task is performed; and
in accordance with a determination that the first device includes the installed application corresponding to the derived task, foregoing identifying the second device from the plurality of devices.
 4.     The method of claim 1, further comprising: in accordance with a determination that the first device includes the installed application corresponding to the derived task, causing the first device to perform the derived task.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walters (U.S. 2014/0244712) in view of Carson (U.S. 2014/0365885).
Regarding Claim 1, Walters teaches:
1.  A method, comprising:
at an electronic device with one or more processors and memory: [Walters includes “virtual assistant brokers 1330” shown in Figures 13 and 14 that teach the “electronic device” (server) of the Claim.   “[0152] As further illustrated, a VA broker 1330 may be utilized, such as to facilitate management of a VAN 1310 or to assist in optimal routing of networked operations. For example, a VA broker 1330 may maintain a repository of information related to specific VAs within a network, such as their respective capabilities or knowledge bases, and may use this information to optimally handle requests as needed. As an example, if a host VA is given a request it is unable to fulfill (or, optionally, that it may be capable of fulfilling but to an unacceptable degree, as might be configured to optimize customer satisfaction with assistant interactions), a request complying with the inter-VA communication protocol might be sent to a broker 1330 for assistance. The request may contain a natural language expression and additional structured data. Based on the data in the request and known information about the VAN 1310, the broker 1330 may then find and return information about one or many suitable VA's for fulfillment. The host VA may decide whether to forward the request to any of the suggested target VAs. …” ]
receiving, from a first device of a plurality of devices, a natural-language speech input indicative of a user request, to a digital assistant operating on the first device; [Walters is directed to PDA which takes speech as input and can provide speech as output.  Figures 3, 13, and 14 show a plurality of Clients 330 or “virtual assistants 1311, 1411.”  Figure 4, “ASR 411.” Figure 7 has “user devices 702, 703, 704” associated with the same user 701.  “[0082] FIG. 4 is a block diagram providing a conceptual overview of a method 400 by which human users may interact with a natural language interaction application such as a virtual assistant, according to an embodiment of the invention. According to the embodiment, user input or user request 410 is provided to a natural language interaction engine 403, which attempts to interpret the intention of the user request 410 and construct one or more appropriate responses to request 410 and provides any resulting responses 430 to user queries (or, analogously, responses or reactions to requests, for example when a virtual system does something as a result of being requested to do it, such as filling in a form or scheduling a meeting) using those constructed responses. Requests 410 to natural language interaction engine 403 may be made using any of a number of user interface means known in the art, including but not limited to use of text-based requests 412 (for instance, generated by typing a question or command into a text entry field in a user interface, such as on a mobile device application, on a consumer device, on a web site, or in an email or other message), spoken requests 411 (for example, if a user speaks a command or a question into a microphone on a mobile device or consumer device, the command or question then being converted into a more computer-usable form--typically but not necessarily a text string that comprises either a full transcription of the spoken command or request, or a standardized text element that is substantially semantically related to the spoken command or request), or even haptic or other user interface means 413 (for instance, taking actions such as pressing a button on a mobile device, or shaking or orienting a mobile device in a specific way, or similar actions). Similarly, in general responses 430 may be rendered as speech 431, text 432, graphics 433 (…. Responses 430 may comprise a natural language response (including for example text-based output, spoken output), or changes in one or more graphical user interface elements (for example, in response to a request, "Please tell me where I can eat near here", a list of selected restaurants might be displayed on a screen of a consumer device or a map with nearby restaurants might be shown on a mobile device), or both, for example. Responses 430 may also be actions directed by natural language interaction application 403 in response to an explicit or implicit request 410 from a user.”]
deriving a task based on the natural-language input; [Walters, Figure 4, “NLI core 402”:  “[0088] When input 404 is received by interaction engine core 403, it is generally first handled by an input interpretation module 407, which manages the process of handling inputs 405, making various calls to one or more services of natural language interpreter core (NLI core) 402 (which services and associated processes are described in more detail below), in order to determine one or more meanings of a user's input 404 and to infer therefrom the user's intent. That is, a goal of input interpretation module 407 is to "understand" what a user wants, in order that NLI core 402, in conjunction with input interpretation module 407, can formulate one or more appropriate responses to input 404….”]
determining whether the first device includes an installed application corresponding to the derived task; [Walters, Figure 15, “user submits request to host VA 1502” to “Host VA is unable to fulfil request 1503.”  Figure 7 shows a number of user devices 702, 703, 704 associated with the same user 701 in the distributed system of Figure 7 and the point is to maintain persistence (713) of a request when the process is disrupted for some reason and has to be resumed later.  However, the embodiments discussed under Figure 7 include   “[0116] In another embodiment, virtual assistant 710 may, for example, not resume a task based on the capability of user device 704 that may not be capable of enabling the successful outcome of the request.”]
in accordance with a determination that the first device does not include the installed application corresponding to the derived task: [Walters, see Figure 7 and Figure 13 and [0116] above and the description of Figure 13 which addresses what happens when the initially accessed VA cannot perform a task.  Figure 15, “Host VA is unable to fulfill request 1503.”]
identifying, based on the derived task, a second device of the plurality of devices, wherein the second device is different from the first device, and wherein the first device and the second device are associated with a same user; [Walters, Figure15, “Host VA forwards request to target VA 1504.”  Figure 13, all of the “Virtual Assistants 1311” in the “network 1310” are associated with the user.   “[0151] FIG. 13 is a block diagram illustrating an exemplary arrangement 1300 of a virtual assistant network 1310, showing the use of multiple virtual assistants with a broker, according to a preferred embodiment of the invention. As illustrated, a plurality of virtual assistants 1311 may be connected to the Internet 1301 or another appropriate communications network, such as to receive requests from user devices 1320. A user device may be any suitable network-connected device, such as a telephone 1321, smartphone 1322, tablet computing device 1323, or any other such device according to the invention. As illustrated, virtual assistants 1311 may be in communication with each other, such as to interact as needed during the fulfillment of a user's request, for example if one virtual assistant (VA) is more suitable for handling the request than another. In such an instance, the request may be sent from the original "host" VA to the more capable "target" VA for fulfillment, and the result then sent back to the host for presentation to the user. In this manner, a virtual assistant network (VAN) 1310 may facilitate more effective fulfillment of user requests without impacting user experience, as the user may perceive that they are only interacting with a single VA as per normal operation.”]
causing the second device to perform the derived task; and [Walters, Figure 15, “target VA fulfills request 1505.”  “[0182] … The second, or "target", virtual assistant may then fulfill the request in step 1505, as if it had originated from a user (that is, no special operation may be required for fulfillment, and operation on the part of the target VA should be similar regardless of the request's origin)….”]
causing the first device to provide an output indicative of whether the task is performed; and [Walters, Figure 15, “Target VA returns fulfillment results to source VA 1506.”  “[0182] …In a final step 1506, the results of the request fulfillment may then be sent back to the host VA for presentation to the user. In this manner it can be appreciated that form the user's perspective, they only interacted with the host VA and may not be aware that networked operation is occurring, only that their request was fulfilled….”]
in accordance with a determination that the first device includes the installed application corresponding to the derived task, foregoing identifying the second device from the plurality of devices. [Walters, Figure 15, if the host VA is able to fulfill the request it fulfills the request and there is no search conducted for a target VA.  Only if the host VA is unable to perform the task does it seek for another VA to forward the task to.  “[0182] … As illustrated, in an initial step 1501 a user may connect to a virtual assistant by any appropriate means (such as by calling a special dialing number for an assistant service, or using a virtual assistant software application on a smartphone or other computing device). In a next step 1502, the user may submit a query or request, such as a request for information, to the virtual assistant. Ordinarily, the virtual assistant would process and fulfill the request, returning the results to the user (as is common in the art).  According to the invention, in a next step 1503 the virtual assistant may determine that it is unable to fulfill the request on its own (or perhaps is unable to fulfill it to a satisfactory degree), and may then decide to forward the request to another virtual assistant in a next step 1504….”]


    PNG
    media_image3.png
    440
    669
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    438
    616
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    431
    635
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    468
    688
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    365
    381
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    462
    676
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    442
    738
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    704
    398
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    659
    485
    media_image11.png
    Greyscale


While Walters is effectively a 102 reference with respect to Claim 1.  Some concepts are more clearly taught by Carson.  For example, Carson includes a server where Walters includes a VA broker (to which the current Claim broader refers to “an electronic device”) and the “association” (broad and undefined by the current Claim language) of the PDAs with the same user is more clear in Carson.
Carson teaches:
1.  A method, comprising:
at an electronic device with one or more processors and memory: [Carson, Figures 1 or 7.  “Server System 108” including “Processing Modules 114” and memory being inherent in a server and suggested by the “data and models 116” that need to be stored on a memory.  Figure 3A “memory 302.”]
receiving, from a first device of a plurality of devices, a natural-language speech input indicative of a user request, to a digital assistant operating on the first device; [Carson, Figures 1 or 7, 104A,B,C,D devices teach “first device” and “second device” of the Claim as well as a “plurality of devices.”  Figure 3B shows the “user request” being received at the “Digital Assistant 326” at the “Server 108” as “Speech.” Input of “natural language” by “speech” is shown in Figure 5D and Figure 2, “Digital Assistant Client Module 264” can receive input as speech from the user.  “[0062] In various embodiments, digital assistant client module 264 is capable of accepting voice input (e.g., speech input), text input, touch input, and/or gestural input through various user interfaces (e.g., I/O subsystem 244) of user device 104…..”]
deriving a task based on the natural-language input; [Carson, Figure 3B, “Natural Language Processing Module 332” generates the “Structured Query” which is provided to the “Task Flow Processing Module 342.”]
determining whether the first device includes an installed application corresponding to the derived task; [Carson incorporates by reference Gruber U.S. 20120016678 “[0048] An example of a digital assistant is described in Applicant's U.S. Utility application Ser. No. 12/987,982 for "Intelligent Automated Assistant," filed Jan. 10, 2011, the entire disclosure of which is incorporated herein by reference.”  Gruber (U.S. 20120016678 and 9318108) in [0542] and step 402 of Figure 37, both of which provided in the Conclusion section below, teaches that if a service/function is available on the assistant device, delegation to some external service is not invoked and the assistant performs the task itself.]
in accordance with a determination that the first device does not include the installed application corresponding to the derived task: [Carson by incorporating Figure 37 of Gruber has a decision step and if at 402 (YES) it is determined that the assistant device does not include the service that is requested then service delegation is required.]
identifying, based on the derived task, a second device of the plurality of devices, wherein the second device is different from the first device, and [Carson by way of Gruber teaches that other services on other devices are invoked.  See [0010] of Gruber.  Gruber does not prevent the external service from being on another PDA device.  This is not a handover within client devices (assistants of Gruber) and there is no teaching about contacting other similar PDA devices.  However, the Claim does not limit its first and second devices other than by saying that they are “different” and that they are “associated with a same user.”]  
wherein the first device and the second device are associated with a same user; [Carson does not teach this portion of the limitation.  Figures 4 and 7 of Carson teach two Client devices belonging to the same user where a task is handed over from one to other when the user moves to or activates the other device.  However, the handover is not taught to be because one device does not have the requisite software.]
causing the second device to perform the derived task; and [Carson by way of Gruber teaches that external services perform the tasks that are not available on the personal assistant device.  Carson/Gruber does not teach that these other devices are other comparable personal assistant devices or that they are “associated with the same user.”]
causing the first device to provide an output indicative of whether the task is performed; and [Carson, Figures 1-2 or 5D, the user interface is located at the user client devices 104 and the output such as “It’s currently 77” in Figure 5D is provided to the user at one of the client devices.  This output is the actual result of the performance of the task of determining the temperature.  However, at the same time it indicates that the task has been performed and the result is at hand.  “[0047] Specifically, a digital assistant (DA) is capable of accepting a user request at least partially in the form of a natural language command, request, statement, narrative, and/or inquiry. Typically, the user request seeks either an informational answer or performance of a task by the digital assistant. A satisfactory response to the user request is either provision of the requested informational answer, performance of the requested task, or a combination of the two. For example, a user may ask the digital assistant a question, such as "Where am I right now?" Based on the user's current location, the digital assistant may answer, "You are in Central Park." The user may also request the performance of a task, for example, "Please remind me to call Mom at 4 PM today." In response, the digital assistant may acknowledge the request and then create an appropriate reminder item in the user's electronic schedule….”]
in accordance with a determination that the first device includes the installed application corresponding to the derived task, foregoing identifying the second device from the plurality of devices. [Carson by way of Gruber in Figure 37 of Gruber and [0542]-[0543], provided in the Conclusion section, teaches that if the “intelligent automated assistant” has the capability to perform the requested task, the system will not be looking for an external service to delegate.]

    PNG
    media_image12.png
    579
    791
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    727
    1052
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    749
    1074
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    1164
    736
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    1118
    716
    media_image16.png
    Greyscale

Carson teaches persistence of context and conversation (Figures 4 and 7) when a user moves from one Client Device (PDA) to another.  Carson by way of Gruber teaches that if the user’s device cannot perform a task it will be delegated to an outside service/device.  Carson (including Gruber) does not teach negotiating the performance of the command/task between two similar PDA/client devices belonging to the same user.
Walters and Carson pertain to speech driven PDAs and it would have been obvious to combine the depiction of users and their respective devices from Carson with the system of Walters which teaches all of the aspects of the Claim for completeness.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 2, Walters teaches:
2.  The method of claim 1, wherein deriving the task based on the natural-language input comprises:
determining a text string based on the natural-language input, [Walters, Figure 4, ASR 411.  “[0083] … Analysis 421 may require preprocessing, for example to convert a spoken request 411 into a textual form suitable for further analysis ….”]
determining, based on the text string, a representation of user intent; and [Walters, Figure 4, NLI 402.  “[0083] …First, natural language interaction engine 403 analyzes 421 request 410 to determine its meaning (usually, by determining the user's intent). Analysis 421 may require preprocessing, for example to convert a spoken request 411 into a textual form suitable for further analysis ….”]
determining, based on the representation of user intent, a domain from a plurality of domains, wherein the determined domain is associated with the task. [Walters, Figure 4, “domain libraries 443.”  Determination of domain is implied but not express.   “[0101] … Once connected, a description of CA 608 capabilities is stored in CA description database 611 (for example, CA 609 may have domain-specific capabilities, such as those used in conducting financial transaction such as finding the best mortgage rates, or performing stock purchases and sales) and one or more PAs 602, and other virtual assistants, may discover capabilities and services available from CA 608 to make use of them.”]
Walters teaches existence of domains but selection of the domain is not express.
Carson teaches:
2.  The method of claim 1, wherein deriving the task based on the natural-language input comprises:
determining a text string based on the natural-language input, [Carson, Figure 3B, speech is provided to “STT Processing Module 330” which generates text.]
determining, based on the text string, a representation of user intent; and [Carson, Figure 3B, the text string/tokens are provided to the “Natural Language Processing Module 332” which determines “intent.”  “[0080] …Once STT processing module 330 obtains the result of the speech-to-text processing (e.g., a sequence of words or tokens), STT processing module 330 passes the result to natural language processing module 332 for intent inference.”]
determining, based on the representation of user intent, a domain from a plurality of domains, wherein the determined domain is associated with the task. [Carson, Figure 3B, “Ontology 334” of the NLP 332 determines if the user “intent” is an “actionable intent” otherwise called a “domain” which determines the “task” and is then provided to “task flow processing module 342.”   “[0086] An actionable intent node, along with its linked property nodes, is sometimes described as a "domain." In the present discussion, each domain is associated with a respective actionable intent, …. For example, ontology 334 shown in FIG. 3C includes an example of a restaurant reservation domain 362 and an example of a reminder domain 364 within ontology 334….”  “[0096] In some embodiments, once natural language processor 332 identifies an actionable intent (or domain) based on the user request, natural language processor 332 generates a structured query to represent the identified actionable intent….”]
Walters and Carson pertain to speech driven PDAs and it would have been obvious to combine the more detailed task determination and processing of Carson with the system of Walters which teaches the domain determination more impliedly for completeness.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 3, Walters teaches and therefore suggests:
3.     The method of claim 1, wherein identifying the second device includes:
sending a request to the second device; and [Walters Figure 17 teaches that at 1721 that the Target VA broker identifies the suitable Target Vas which precedes forwarding the request to one particular selected target VA 1740.  This means that the target Pas / second devices must first be evaluated and determined that they can perform the task.]
receiving, from the second device, a confirmation that the second device includes the installed application corresponding to the derived task. [Walters.  This is suggested by the teachings of Figure 17 that the appropriate target VAs are first determined.  “1. …. wherein the first virtual assistant selects a third virtual assistant from among the plurality of second virtual assistants and forwards the user request to the third virtual assistant; wherein the first virtual assistant receives a response from the third virtual assistant; and wherein the first virtual assistant presents the response in a suitable format to the user.”]

Regarding Claim 4, Walters teaches:
4.     The method of claim 1, further comprising:
in accordance with a determination that the first device includes the installed application corresponding to the derived task, causing the first device to perform the derived task. [Walters, Figure 15, if the host VA is able to fulfill the request it fulfills the request and there is no search conducted for a target VA.  Only if the host VA is unable to perform the task does it seek for another VA to forward the task to.  “[0182] … As illustrated, in an initial step 1501 a user may connect to a virtual assistant by any appropriate means (such as by calling a special dialing number for an assistant service, or using a virtual assistant software application on a smartphone or other computing device). In a next step 1502, the user may submit a query or request, such as a request for information, to the virtual assistant. Ordinarily, the virtual assistant would process and fulfill the request, returning the results to the user (as is common in the art)….”]

Regarding Claim 5, Walters teaches:
5.  The method of claim 1, wherein the plurality of devices is associated with the same user. [Walters Figure 7 shows a plurality of User Devices 702, 703, 704, associated with the same user 701 each of which device can implement the Virtual Assistant 710.  “[0105] FIG. 7 is a block diagram of a persistent virtual assistant across multiple platforms in a social network of virtual assistants, according to an embodiment of the invention. In a preferred embodiment, virtual assistant 710 may be independent of device (for example, mobile telephone, laptop computer, television, automobile navigation system, etc.) to provide cross platform support and thereby allowing user 701 to continue a session held on user device 701 on another user device 703….”]

Regarding Claim 6, Walters teaches that Figure 7, “task manager 714” includes a data structure to “[0139] store tasks with task parameters.”  Figure 8, “VA interacts with user to refine request 802, 808.”  “[0154] … In step 802, user 701 interacts with virtual assistant 710 to refine the request from step 701. For example, virtual assistant 710 may ask who to invite, what location, etc. in step 803, a command to postpone the request is issued by user 701 and the request is interrupted (for example, user 701 utters the command, "let's finish this later").”
The particular steps of dealing with first and second devices are not explicit in Walters.  Walters may solicit the parameters through the broker VA or once moved to the next device, it is the next device that solicits the extra parameters.
Regarding Claim 6, Carson teaches and suggests:
6.     The method of claim 1, further comprising, 
in accordance with the determination that the first device does not include the installed application corresponding to the derived task: [Carson in Figure 7 teaches cooperation and exchange of context information when more than one user device is used.  The teaching of determination that the first client device (assistant) is not capable of performing the task and therefore looking for an outside service (second device of the Claim) which can continue with performing the task is from Figure 37 of Gruber which comes in through incorporation by reference.]
at the second device: 
determining one or more parameters for performing the derived task; and [Carson teaches that execution of each task requires values for its particular parameters.  “[0099] Once task flow processor 342 has completed the structured query for an actionable intent, task flow processor 342 proceeds to perform the ultimate task associated with the actionable intent. Accordingly, task flow processor 342 executes the steps and instructions in the task flow model according to the specific parameters contained in the structured query….”  See also [0101].  Sometimes not all of the require parameters are available from the user query:  “[0096] … Therefore, other necessary parameters such as {Party Size} and {Date} are not specified in the structured query based on the information currently available. In some embodiments, natural language processor 332 populates some parameters of the structured query with received context information….”   “[0097] …In some embodiments, task flow models 344 include procedures for obtaining additional information from the user, and task flows for performing actions associated with the actionable intent.”]
sending, to the first device, a request for the one or more parameters. [Carson suggests this limitation.  Carson teaches that additional parameters are requested iteratively by the use of dialog system.  If there is a conversation going on with the device for solicitation of parameters and the device is changed from 104c to 104d, the persistence module causes the request to be sent to the device to which the user moves.  “[0102] In some embodiments, natural language processor 332, dialogue processor 340, and task flow processor 342 are used collectively and iteratively to infer and define the user's intent, obtain information to further clarify and refine the user intent, and finally generate a response (e.g., an output to the user, or the completion of a task) to fulfill the user's intent.”  Carson teaches that the execution of the request/command can be transferred (Figure 7) from one client device to another without loss of context or conversation information (“persistence module 350”).  The two teachings together suggest that once at the second device, if any required parameter is missing, the dialog system at the second device can solicit this information from the user.  “[0065] …. In some embodiments, digital assistant client module 264 also elicits additional input from the user via a natural language dialogue or other user interfaces upon request by digital assistant server 106…”  Additionally, in the combination of the embodiments of Carson with the incorporated Gruber, the first device provides the interface with the user so any further parameter requests must be sent to the first device (client).]
Walters and Carson pertain to speech driven PDAs and it would have been obvious to combine the more detailed process of solicitation of parameter from Carson with the system of Walters which teaches the existence and use of task parameters for completeness.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 7, Walters teaches:
7.     The method of claim 6, wherein sending the request for the one or more parameters comprises:
transmitting, by the second device, the request to the first device via a peer-to-peer connection between the first device and the second device. [Walters, Figure 13, arrows between virtual assistants.  “3. The system of claim 1, further wherein the first virtual assistant forwards the user request directly to the third virtual assistant based on information received in a prior interaction from the first virtual assistant broker.”  See also [0183] and the option of providing the result “directly.” ]

Regarding Claim 8, Walters teaches:
8.     The method of claim 6, wherein sending the request for the one or more parameters comprises:
transmitting, by the second device, the request to the electronic device; and [Walters, Figure 13-14 and 16-17.  “[0183] … In step 1611 the target VA fulfills the request and in step 1612 it send the results back to the host VA for presentation (in a manner controlled by the host VA) to the user that originated the request. If the request instead was forwarded to another VA broker, as might be needed to identify suitable target VAs within a separate network (i.e., a VA not serviced by the host VA broker), the target VA broker may then identify suitable target VAs in step 1621, at which point a target VA fulfills the request and submits results in step 1622 to the target broker, which then sends the results to the host broker in step 1623, thus returning information about these results to the host VA either directly or indirectly….”]
transmitting, by the electronic device, the request to the first device. [Walters, Figure 13-14 and 16-17.  The “indirectly” option of [0183] teaches the embodiment of this Claim where the response is returned to the first PA through the VA broker. ]

Regarding Claim 9, Walters teaches that a task needs its particular parameters but does not discuss the details of obtaining the parameters.  See, e.g., Figure 8, “VA interacts with user to refine request 802, 808.”  “[0154] … In step 802, user 701 interacts with virtual assistant 710 to refine the request from step 701. For example, virtual assistant 710 may ask who to invite, what location, etc. in step 803, a command to postpone the request is issued by user 701 and the request is interrupted (for example, user 701 utters the command, "let's finish this later").”
Carson teaches:
9.     The method of claim 6, further comprising:
at the first device:
receiving the request for the one or more parameters; [Carson, see [0096] and [0097] for requesting the missing parameters from the user.  When the server is performing intent determination and completing the query the requests for additional parameters are received at the Client Device/ First Device in order to be presented to the user in a dialog.  “[0065] In some embodiments, digital assistant client module 264 selectively provides information (e.g., user data 266) stored on user device 104 in response to requests from the digital assistant server. In some embodiments, digital assistant client module 264 also elicits additional input from the user via a natural language dialogue or other user interfaces upon request by digital assistant server 106. Digital assistant client module 264 passes the additional input to digital assistant server 106 to help digital assistant server 106 in intent inference and/or fulfillment of the user's intent expressed in the user request.”]
obtaining, based on one or more user inputs received at the first device, data corresponding to the one or more parameters; and [Carson, User provides the required parameters in an iterative dialog with the device.  “[0102] In some embodiments, natural language processor 332, dialogue processor 340, and task flow processor 342 are used collectively and iteratively to infer and define the user's intent, obtain information to further clarify and refine the user intent, and finally generate a response (e.g., an output to the user, or the completion of a task) to fulfill the user's intent.”]
sending, to the second device, the data corresponding to the one or more parameters. [Carson teaches the performance of the task at the server or at the Client device that initiated the task. Thus, the collected parameters are sent to the server.  However, in the embodiment of Figure 7 and when persistence of context and conversation is required the “context” which may include parameters can be provided to the second device.  Carson does not expressly teach delegating the task from one client to another.  This Claim step merely provides parameters which could be context 352 or conversation 354 of Figure 7 and does not require execution of the task based on the parameters.]
Walters and Carson pertain to speech driven PDAs and it would have been obvious to combine the more detailed process of solicitation of parameter from Carson with the system of Walters which teaches the existence and use of task parameters for completeness.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 10, Williams is not focused on the exchange of parameters.
Carson teaches and suggests:
10.     The method of claim 6, further comprising:
at the second device:
receiving, from the first device, data corresponding to the one or more parameters; [Carson, Figures 4 and 7, persistence of context 352 and conversation 354.  “[0104] In some embodiments, the digital assistant 326 includes a persistence module 350 with context history 352 and conversation history 354. The persistence module 350 is configured to enable conversation and/or context persistence across two or more non-continuous instances of a digital assistant. Persistence module 350 is discussed in more detail below with reference to FIG. 4.”]
performing the task based on the received data corresponding to the one or more parameters; and [Carson teaches that a client device may be equipped with the resources to perform a task.  “[0054] Although the digital assistant shown in FIG. 1 includes both a client-side portion (e.g., DA-client 102) and a server-side portion (e.g., DA-server 106), in some embodiments, the functions of a digital assistant is implemented as a standalone application installed on a user device. In addition, the division of functionalities between the client and server portions of the digital assistant can vary in different embodiments….”  “[0061] As described in this specification, memory 250 also stores client-side digital assistant instructions (e.g., in a digital assistant client module 264) and various user data 266 (e.g., user-specific vocabulary data, preference data, and/or other data such as the user's electronic address book, to-do lists, shopping lists, etc.) to provide the client-side functionalities of the digital assistant.”]
sending, to the first device, data indicative of whether the task is performed. [Carson teaches or suggests this limitation by way of the conversation persistence of Figure 7.  If the user moves to the other device (First Device) mid-conversation and before the result is ready to be provided, the persistence module causes the response (which is an indication of the task having been performed) to the first device.  “[0114] FIGS. 5A-OO illustrate exemplary user interfaces for enabling context and/or conversation persistence. FIGS. 6A-D are flow diagrams illustrating a method of enabling context and/or conversation persistence….”  For example, Figure 6D: “Display at least a portion of the first dialogue in the second instance of the digital assistant user interface 640.”]
Walters and Carson pertain to speech driven PDAs and it would have been obvious to combine the more detailed process of solicitation of parameter from Carson with the system of Walters which teaches the existence and use of task parameters for completeness.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 11, Walters teaches:
11.     The method of claim 1, wherein the first, device and the second device are remote from each other. [Walters, Figure 7 and Figure 8.  The persistence feature of Figure 7 in which the user can move from device to device and yet maintain the continuity of the command and parameters indicates that the devices can be remote.  See the examples of driving and arriving home, etc.  [0154] to [0155].]

Regarding Claim 15, Walters teaches:
15.     The method of any of claim 1, wherein the first device is a computer, a set-top box, a speaker, a smart watch, a phone, or any combination thereof. [Walters, “[0101] …  Both PAs 602, 602a, 602b and CA 608, 609, 610 may be implemented via one or more services (for example, through Twitter.TM., Instant Messaging services such and Microsoft Lync.TM., Social Media platforms such as Facebook.TM. web services, etc.) and/or embedded within a device or system (for example, Mobile telephones, tablet devices, laptop computers, a vehicle's control system, an appliance such as an elevator, etc.) known in the art….”]

Regarding Claim 16, Walters teaches:
16.     The method of claim 1, wherein the second device is a computer, a set-top box, a speaker, a smart watch, a phone, or any combination thereof. [Walters, “[0101] …  embedded within a device or system (for example, Mobile telephones, tablet devices, laptop computers, a vehicle's control system, an appliance such as an elevator, etc.) known in the art….”]

Claim 17 is a system claim with limitations similar to the limitations of Claim 1 and is rejected under similar rationale.  Additionally, Walters teaches:
17.     A system, comprising:
one or more processors of one or more electronic devices: [Walters, Figure 1, “[0067] Referring now to FIG. 1, there is shown a block diagram depicting an exemplary computing device 100 suitable for implementing at least a portion of the features or functionalities disclosed herein. ….”  “CPU 102” including “Processors 103.”]
one or more memories of the one or more electronic devices; and : [Walters, Figure 1, local and remote storage 101, 120.
one or more programs, wherein the one or more programs are stored in the one or more memories and configured to be executed by the one or more processors, the one or more programs including instructions for: [Walters, Figure 1, “[0073] Regardless of network device configuration, the system of the present invention may employ one or more memories or memory modules (such as, for example, remote memory block 120 and local memory 101) configured to store data, program instructions for the general-purpose network operations, or other information relating to the functionality of the embodiments described herein (or any combinations of the above)….”]
receiving, from a first device of a plurality of devices, a natural-language speech input indicative of a user request, to a digital assistant operating on the first, device;
deriving a task based on the natural-language input; determining whether the first device includes an installed application corresponding to the derived task;
in accordance with a determination that the first device does not include the installed application corresponding to the derived, task:
identifying, based on the derived task, a second device of the plurality of devices, wherein the second device is different from the first device, and wherein the first device and the second device are associated with a same user;
causing the second device to perform the derived task; and causing the first device to provide an output indicative of whether the task is performed; and
in accordance with a determination that the first device includes the installed application corresponding to the derived task, foregoing identifying the second device from the plurality of devices.

Claim 18 is a system claim with limitations similar to the limitations of Claim 2 and is rejected under similar rationale.
Claim 19 is a system claim with limitations similar to the limitations of Claim 3 and is rejected under similar rationale.

Claim 20 is a system claim with limitations similar to the limitations of Claim 1 and is rejected under similar rationale.  Additionally, Walters teaches:
20.       One or more non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of one or more electronic devices, cause the one or more electronic devices to: [Walters, Figrue 1, “[0073] Regardless of network device configuration, the system of the present invention may employ one or more memories or memory modules (such as, for example, remote memory block 120 and local memory 101) configured to store data, program instructions for the general-purpose network operations, or other information relating to the functionality of the embodiments described herein (or any combinations of the above). Program instructions may control execution of or comprise an operating system and/or one or more applications, for example. Memory 120 or memories 101, 120 may also be configured to store data structures, configuration data, encryption data, historical system operations information, or any other specific or generic non-program information described herein.”]
receive from a first device of a plurality of devices, a natural-language speech input indicative of a user request to a digital assistant operating on the first device; 
derive a task based on the natural-language input; 
determine whether the first device includes an installed application corresponding to the derived task;
in accordance with a determination that the first device does not include the installed application corresponding to the derived task:
identify, based on the derived task, a second device of the plurality of devices, wherein the second device is different from the first device, and wherein the first device and the second device are associated with a same user; 
cause second device to perform the derived task; and 
cause the first device to provide an output indicative of whether the task is performed; and
in accordance with a determination that the first device includes the installed application corresponding to the derived task, forgo identifying the second device from the plurality of devices.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Walters and Carson in view of Mozer (U.S. 20090204409).
Support for Claims 12-13 may be found in Figures 9-11 and [0241]-[0259] of the instant Application and pertain to using the PDA to turn on a third device such as a TV or pairing of devices in the room with the PDA or with one another:
[0256]  In some examples, the first device (e.g., user device 1104) receives a natural-language indicative of a user request to identify two devices that can be coupled together. For example, the user can ask the digital assistant on the first device to identify a device that can be coupled to a third device (e.g., "Hey Siri, what other devices can I connect my headset to?", "Hey Siri, what other device are there?"). In some examples, the third device is a headset. In some examples, the third device is coupled with the first device when the first device receives the natural-language speech input. 
[0257]  In response to the natural-language speech input, the first device identifies one or more devices that can be coupled with the third device (e.g., the headset). For example, the first device can identify a fourth device (e.g. user device) associated with the user but is not coupled with the third device. The first device can obtain the identification of the fourth device from a server device (e.g., DA server 106), from the fourth device itself, or based on information stored locally on the first device. The digital assistant of the first device can provide an output indicative of the identification of the fourth device (e.g., "Your iPad is also in the room. Would you like to connect to it?"). After receiving a response from the user, the first device causes the third device to be coupled with the fourth device. 
[0258]  In some examples, the first device causes the third device to be coupled with the fourth device by sending, to the fourth device, information associated with the third device (e.g., a pairing command and identification of the third device). In some examples, the first device transmits the information to the fourth device via a Bluetooth connection. After receiving the information associated with the third device, the fourth device establishes a connection with the third device (e.g. headset), for example, by sending a request to be connected to the third device.

    PNG
    media_image17.png
    492
    648
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    282
    475
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    26
    452
    media_image19.png
    Greyscale

Regarding Claim 12, Walters does not discuss a pairing command.  Neither does Carson.
Mozer teaches:
12.     The method of claim 1, wherein the natural-language input is a first natural-language input, the method further comprising: [Mozer:  “Systems and methods for improving the interaction between a user and a small electronic device such as a Bluetooth headset are described….”  Abstract.]
at the first device: [Mozer, Figure 3, e.g., “cellular phone 302” teaches the first device of the Claim because it can be a PDA.  In Figure11, the “remote electronic device 21” is the cell phone which teaches the “first device” of the Claim.]
receiving a second natural-language input indicative of a user request to identity a device that can be coupled with a third device; [Mozer, command of “Pair Mode” causes a pairing/coupling of two devices.  The “third device” is taught by “small electronic device 1” which is a headset.  The “fourth device” is taught by either the “remote electronic device 31” or the “remote electronic device 41” which are paired with the headset.  “[0099] Some such commands are important to user 101 because they provide control information that cannot be obtained in a simple way. Voice commands such as "Am I on?" or "Battery check" enable user 101 to know the status of his interaction with small electronic device 1 in a simple fashion. A sample specification illustrating this capability is shown in Appendix A of this Application entitled "BlueGenie Voice Interface." Similarly, set-up procedures such as pairing small electronic device 1 with a remote device, which is currently done through a series of complex commands that require memorizing or reading the owners manual, may be done by user 101 by being guided through the process with synthesized speech phrases from small electronic device 1 after he says "Pair mode."” ]
providing, by the digital assistant, identification of a fourth device, wherein the fourth device is associated with the user, and wherein the fourth device is not coupled with the third device; and [Mozer, Figure 11: The “fourth device” is taught by either the “remote electronic device 31” or the “remote electronic device 41” which are paired with the headset/3rd device.  Figure 1 teaches that user can select a particular speech recognition device and establish a communication channel with it.   The command of “Pair It” causes the headset to get paired/coupled to the remote server of interest.  “[0037] … A user may speak the work "English." The recognizer will recognize the input speech because "English" is a word in the recognizer's recognition set. In response to a positive recognition, the recognizer may output a command indicating that English is the desired language. Different remote systems may be configured to perform speech processing in different languages. Accordingly, the command is used to determine the remote system that is to be used to perform the speech processing. For example, in one embodiment, the command may be sent to a remote server and the server may use the command to select a remote device that includes an English speech recognition system (or French or Spanish). In another embodiment, the electronic device may store information to identify the appropriate remote system locally. For instance, different recognition results corresponding to different language choices may be used to access pre-stored access information (e.g., URLs) for different remote systems that recognize different languages. Thus, if the recognition result corresponds to "Francais," then the recognition result may be used to access information for a first remote system that is configured to process French speech, and if the if the recognition result corresponds to "English," then the recognition result may be used to access information for a second remote system that is configured to process English speech. Once a communication channel is established between the device and the appropriate remote system, the user may enter speech into the device and the speech may be sent to the selected remote system to implement voice user interaction, including speech recognition or speech synthesis, or both.”] 
causing the third device to be coupled with the fourth device. [Mozer, pairing/coupling occurs in response to the pair command:  “[0104] In the example of FIG. 11, small electronic device 1 is paired with both remote electronic device 21, the cellular phone, and remote electronic device 41, the GPS navigation system, in order that its interaction is confined to these two electronic devices and not to other remote electronic devices.”]
Walters, Carson and Mozer pertain to speech driven PDAs and it would have been obvious to combine the process of pairing of electronic devices from Mozer with the system of Walters/Carson which teaches the spoken commands that can perform task in order to add a specific task of identifying and pairing of devices in the vicinity of the PDA.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 13, Mozer teaches and thererfore suggests:
13.     The method of claim 12, further comprising:
at the fourth device: [This is suggested.  Mozer provides the information of the servers to the headset so that a communication channel can be established.  Thus, the information of the 4th device is provided to the 3rd device.  However, for establishing communication both devices need the information of the other one eventually.]
receiving, from the first device, information associated with the third device; and [Mozer, in the example of [0037] where the user names the type of language that the server must recognize, the user provides Francais to the first device and the information pertaining to a particular server is provided to the headset in order to open a communication channel to that server.   [0037] … For instance, different recognition results corresponding to different language choices may be used to access pre-stored access information (e.g., URLs) for different remote systems that recognize different languages. Thus, if the recognition result corresponds to "Francais," the recognition result may be used to access information for a first remote system that is configured to process French speech, and if the if the recognition result corresponds to "English," then the recognition result may be used to access information for a second remote system that is configured to process English speech. Once a communication channel is established between the device and the appropriate remote system, ….”] 
after receiving the information associated with the third device, establishing a connection with the third device. [Mozer, [0037] above establishing a communication channel.]
Rationale as provided for Claim 12.  This Claim further elaborates on the aspect that was mapped to Mozer in Claim 12.

Regarding Claim 14, Williams teaches:
14.     The method of claim 13, wherein establishing the connection with the third device comprises establishing a Bluetooth connection with the third device. [Williams first teaches that use of Bluetooth for PDAs is common “[0007] … As such many of the services used by virtual assistants are housed in the cloud and are connected to using a network such as the internet, a corporate intranet, Bluetooth and other networks. Maintaining a connection to these services is necessary to completing many tasks of virtual assistants….”  “[0071] … In addition, various types of interfaces may be provided such as, for example, universal serial bus (USB), Serial, Ethernet, Firewire.TM., PCI, parallel, radio frequency (RF), Bluetooth.TM. near-field communications (e.g., using near-field magnetics), 802.11 (WiFi), frame relay, TCP/IP, ISDN, fast Ethernet interfaces, Gigabit Ethernet interfaces, asynchronous transfer mode (ATM) interfaces, high-speed serial interface (HSSI) interfaces, Point of Sale (POS) interfaces, fiber data distributed interfaces (FDDIs), and the like….”]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Additional and more to the point IDSs are subsequently submitted which enclosed decisions by various foreign patent offices including decisions to grant.
The claim allowed by EP18724081 follows:

    PNG
    media_image20.png
    583
    747
    media_image20.png
    Greyscale

Supporting portion for Claim 1 from the Specification of the instant Application:
5. Process for Task Delegation of a Digital Assistant [0241] FIG. 9 illustrates process 900 for delegating tasks by a digital assistant, according to various examples. Process 900 is performed, for example, using one or more electronic devices implementing a digital assistant. In some examples, process 900 is performed using a client-server system (e.g., system 100), and the blocks of process 900 are divided up in any manner between the server (e.g., DA server 106) and a client device. In other examples, the blocks of process 900 are divided up between the server and multiple client devices (e.g., a mobile phone and a smart watch). Thus, while portions of process 900 are described herein as being performed by particular devices of a client-server system, it will be appreciated that process 900 is not so limited. In other examples, process 900 is performed using only a client device (e.g., user device 104) or only multiple client devices. In process 900, some blocks are, optionally, combined, the order of some blocks is, optionally, changed, and some blocks are, optionally, omitted. In some examples, additional steps may be performed in combination with the process 900. [0242] At block 902, the electronic device (e.g., DA server 106) receives, from a first device (e.g., user device 104) of a plurality of devices, a natural-language speech input indicative of a user request to a digital assistant operating on the first device. In some examples, each of the plurality of devices is associated with the same user. In some examples, the first device is a user device capable of sampling a speech input directed to the digital assistant (e.g., "Hey Siri, send a Messaging Service X message to John that I'm running late") and transmitting the speech input to the electronic device (e.g., DA server 106). In some examples, the first device and the electronic device may be implemented as device 1102 (FIG. 11) and electronic device 1104 (FIG. 11), respectively. Accordingly, as shown in FIG. 11, the DA server 1104 receives the natural-language speech input from the first device 1102. [0243] At block 904, the electronic device derives a task based on the natural-language speech input. For example, based on the natural-language speech input "Hey Siri, send a Messaging Service X message to John that I'm running late", the electronic device derives a task of "sending message using Messaging Service X" and a parameter of "I'm running late".
…
[0247] At block 906, the electronic device identifies, based on the derived task, a second device of the plurality of devices. In some examples, each of the first device and the second device can be a phone, laptop computer, desktop computer, tablet, wearable device (e.g., smart watch), speaker, set-top box, television, home automation device (e.g., thermostat), or any combination or subcombination thereof, respectively. In some examples, the first device and the second device are remote from each other (e.g., not on the same local area network, do not have a peer-to-peer connection with each other). In some examples, in the task delegation process, the first device and the second device communicate via the digital assistant server, but not directly with each other. In some examples, the second device is not within physical proximity with the user to detect the natural-language speech input. With reference to FIG. 11, the digital assistant server 1104 identifies the second device 1106. In the depicted example, the first device 1102 and the second device 1106 both communicate directly with the digital assistant server 1104, but do not transmit data to each other directly as part of the task delegation process. [0248] In some examples, identifying the second device comprises determining whether the first device meets a predetermined condition of the derived task. The predetermined condition (e.g., one or more requirements) can be software-based (e.g., application needed, parameter needed) or hardware-based (e.g., hardware component needed). For example, to perform the task of "sending message using Messaging Service X", a device needs to meet the predefined condition of having a locally installed Messaging Service X application. [0249] In accordance with a determination that the first device meets the predetermined condition of the derived task, the electronic device foregoes identifying the second device from the plurality of devices and, in some examples, causes the first device to perform the task. [0250] In accordance with a determination that the first device does not meet the predetermined condition of the derived task, the electronic device identifies the second device from the plurality of devices. For example, if the electronic device determines that the first device does not have a locally installed Messaging Service X application, the electronic device identifies a second device associated with the user that has a locally installed Messaging Service X application. In some examples, the electronic device identifies the second device by referring to information stored locally on the electronic device regarding the second device (e.g., a list of applications installed on the second device). In some examples, the electronic device identifies the second device by sending a request to the second device and receiving, from the second device, confirmation that the second device meets the predefined condition (e.g., the second device has a locally installed Messaging Service X application). [0251] At block 908, the electronic device causes the second device to perform the derived task. In some examples, the electronic device sends data corresponding to the derived task to the second device. In some examples, the data includes an identification of the derived task (e.g., sending a message using Messaging Service X) and one or more parameters (e.g., content of the message, John as the recipient). As shown in FIG. 11, the DA server 1104 causes the second device 1106 to perform the task.

Spec. 76-79.

Carson (U.S. 2014/0365885) incorporates Gruber by reference.
Gruber (U.S. 20120016678):

    PNG
    media_image21.png
    980
    782
    media_image21.png
    Greyscale

[0010] According to various embodiments of the present invention, intelligent automated assistant systems may be configured, designed, and/or operable to provide various different types of operations, functionalities, and/or features, and/or to combine a plurality of features, operations, and applications of an electronic device on which it is installed. In some embodiments, the intelligent automated assistant systems of the present invention can perform any or all of: actively eliciting input from a user, interpreting user intent, disambiguating among competing interpretations, requesting and receiving clarifying information as needed, and performing (or initiating) actions based on the discerned intent. Actions can be performed, for example, by activating and/or interfacing with any applications or services that may be available on an electronic device, as well as services that are available over an electronic network such as the Internet. In various embodiments, such activation of external services can be performed via APIs or by any other suitable mechanism. In this manner, the intelligent automated assistant systems of various embodiments of the present invention can unify, simplify, and improve the user's experience with respect to many different applications and functions of an electronic device, and with respect to services that may be available over the Internet. The user can thereby be relieved of the burden of learning what functionality may be available on the device and on web-connected services, how to interface with such services to get what he or she wants, and how to interpret the output received from such services; rather, the assistant of the present invention can act as a go-between between the user and such diverse services.
…
[0542] The method begins 400. At 402, it is determined whether the given request may require any services. In some situations, services delegation may not be required, for example if assistant 1002 is able to perform the desired task itself. For example, in one embodiment, assistant 1002 may be able to answer a factual question without invoking services delegation. Accordingly, if the request does not require services, then standalone flow step is executed in 403 and its result 490 is returned. For example, if the task request was to ask for information about automated assistant 1002 itself, then the dialog response may be handled without invoking any external services. 
[0543] If, in step 402, it is determined that services delegation is required, services orchestration component(s) 1082 proceed to step 404. In 404, services orchestration component(s) 1082 may match up the task requirements with declarative descriptions of the capabilities and properties of services in service capability models 1088. …

Parallel application of Carson to the Claims:
Regarding Claim 4, Carson teaches:
4.     The method of claim 1, further comprising:
in accordance with a determination that the first device includes the installed application corresponding to the derived task, causing the first device to perform the derived task. [Carson by way of Gruber.  Figure 37 of Gruber at 403 teaches that if the assistant is capable of performing the task, it performs the task.]

Regarding Claim 5, Carson teaches:
5.  The method of claim 1, wherein the plurality of devices is associated with the same user. [Carson, Figure 7, “[0231] … Devices 104c and 104d are distinct devices that are both associated with user 710….”]

Regarding Claim 7, Carson teaches:
7.     The method of claim 6, wherein sending the request for the one or more parameters comprises:
transmitting, by the second device, the request to the first device via a peer-to-peer connection between the first device and the second device. [Carson in Figure 1 by the “…” portion implies direct communication between the client devices 104 and 104b.  Additionally, of the types of devices that can be used as a Client 104 device, the mobile phones have the capability of peer-to-peer connection:  “[0051] Examples of user device 104 include, but are not limited to, a handheld computer, a personal digital assistant (PDA), a tablet computer, a laptop computer, a desktop computer, a cellular telephone, a smart phone, an enhanced general packet radio service (EGPRS) mobile phone, a media player, a navigation device, a game console, a television, a remote control, or a combination of any two or more of these data processing devices or other data processing devices. More details on user device 104 are provided in reference to an exemplary user device 104 shown in FIG. 2.”  Additionally in Figures 4 and 7, Carson teaches that context and conversation data of first device are provided to the second device.  Gruber, incorporated by reference, in Figure 37 teaches the particular setup for giving the command to one Device/Client and executing the task at another Device and then sending the request for parameters back to the first Device/Client.] 

Regarding Claim 8, Carson teaches:
8.     The method of claim 6, wherein sending the request for the one or more parameters comprises:
transmitting, by the second device, the request to the electronic device; and [Carson Figures 1 and 7 and [0065].  The communication between the Clients 104 is conducted through the “network 110” and with the “server system 108.”  For example, the context information 352 of the Client 104c is provided to the Server and from the server to the Client 104d.]
transmitting, by the electronic device, the request to the first device. [Carson, Figures 1 and 7 teaches context and conversation persistence (See “Persistence Module 350”) between the two client devices with the communications being carried out through the server 108.  “[0231] FIG. 7 illustrates a block diagram of a system including two or more electronic devices for enabling context and/or conversation persistence in accordance with some embodiments. In some embodiments, the multi-device system illustrated in FIG. 7 is configured to execute the functions described in FIGS. 6A-D with reference to a single device. Devices 104c and 104d are distinct devices that are both associated with user 710. In some embodiments, a first instance of a DA includes a dialogue between user 710 and DA-client 102c on device 104c….”]

Regarding Claim 11, Carson teaches:
11.     The method of claim 1, wherein the first, device and the second device are remote from each other. [Carson, Figures 1 and 7 show the client devices 104 as “distinct.”  See [0231].  The Claim does not define “remote.”  For example, does not specify that they are communicating via a WAN or Internet.  Thus, the depictions in Figures 1 and 7 are considered sufficient for teaching of this Claim.]

Regarding Claim 14, Carson teaches:
14.     The method of claim 13, wherein establishing the connection with the third device comprises establishing a Bluetooth connection with the third device. [Carson, Figure 3A which can illustrate either the digital assistant devices or the server and teaches that the interface 308 includes Bluetooth.  See [0071].  The “Network 110” of Figure 1 is also taught to include Bluetooth.  “[0052] Examples of the communication network(s) 110 include local area networks ("LAN") and wide area networks ("WAN") such as the Internet. Communication network(s) 110 are, optionally, implemented using any known network protocol, including various wired or wireless protocols, such as Ethernet, Universal Serial Bus (USB), FIREWIRE, Global System for Mobile Communications (GSM), Enhanced Data GSM Environment (EDGE), code division multiple access (CDMA), time division multiple access (TDMA), Bluetooth, Wi-Fi, voice over Internet Protocol (VoIP), Wi-MAX, or any other suitable communication protocol.”]

Regarding Claim 15, Carson teaches:
15.     The method of any of claim 1, wherein the first device is a computer, a set-top box, a speaker, a smart watch, a phone, or any combination thereof. [Carson, the first and second devices shown in Figures 1 and 7 as client devices 104 can be:  “[0051] Examples of user device 104 include, but are not limited to, a handheld computer, a personal digital assistant (PDA), a tablet computer, a laptop computer, a desktop computer, a cellular telephone, a smart phone, an enhanced general packet radio service (EGPRS) mobile phone, a media player, a navigation device, a game console, a television, a remote control, or a combination of any two or more of these data processing devices or other data processing devices. ….”]

Regarding Claim 16, Carson teaches:
16.     The method of claim 1, wherein the second device is a computer, a set-top box, a speaker, a smart watch, a phone, or any combination thereof. [Carson, the first and second devices shown in Figures 1 and 7 as client devices 104 can be:  “[0051] Examples of user device 104 include, but are not limited to, a handheld computer, a personal digital assistant (PDA), a tablet computer, a laptop computer, a desktop computer, a cellular telephone, a smart phone, an enhanced general packet radio service (EGPRS) mobile phone, a media player, a navigation device, a game console, a television, a remote control, or a combination of any two or more of these data processing devices or other data processing devices. ….”]

Claim 17 is a system claim with limitations similar to the limitations of Claim 1 and is rejected under similar rationale.  Additionally, Carson teaches:
17.     A system, comprising:
one or more processors of one or more electronic devices; [Carson Figure 3A can pertain to either the Server 108 or the Clients 104 and includes “processors 304” and “memory 302.”]
one or more memories of the one or more electronic devices; and  [Carson Figure 3A can pertain to either the Server 108 or the Clients 104 and includes “processors 304” and “memory 302.”]
one or more programs, wherein the one or more programs are stored in the one or more memories and configured to be executed by the one or more processors, the one or more programs including instructions for: [Carson, “[0005] The embodiments disclosed herein provide methods, devices, systems, and non-transitory computer readable storage media for operating a digital assistant so as to enable context and/or conversation persistence.”]
receiving, from a first device of a plurality of devices, a natural-language speech input indicative of a user request, to a digital assistant operating on the first, device;
deriving a task based on the natural-language input; determining whether the first device includes an installed application corresponding to the derived task;
in accordance with a determination that the first device does not include the installed application corresponding to the derived, task:
identifying, based on the derived task, a second device of the plurality of devices, wherein the second device is different from the first device, and wherein the first device and the second device are associated with a same user;
causing the second device to perform the derived task; and causing the first device to provide an output indicative of whether the task is performed; and
in accordance with a determination that the first device includes the installed application corresponding to the derived task, foregoing identifying the second device from the plurality of devices.

Claim 18 is a system claim with limitations similar to the limitations of Claim 2 and is rejected under similar rationale.
Claim 19 is a system claim with limitations similar to the limitations of Claim 3 and is rejected under similar rationale.

Claim 20 is a system claim with limitations similar to the limitations of Claim 1 and is rejected under similar rationale.  Additionally, Carson teaches:
20.       One or more non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of one or more electronic devices, cause the one or more electronic devices to: [Carson, “[0005] The embodiments disclosed herein provide methods, devices, systems, and non-transitory computer readable storage media for operating a digital assistant so as to enable context and/or conversation persistence.”]
receive from a first device of a plurality of devices, a natural-language speech input indicative of a user request to a digital assistant operating on the first device; 
derive a task based on the natural-language input; 
determine whether the first device includes an installed application corresponding to the derived task;
in accordance with a determination that the first device does not include the installed application corresponding to the derived task:
identify, based on the derived task, a second device of the plurality of devices, wherein the second device is different from the first device, and wherein the first device and the second device are associated with a same user; 
cause second device to perform the derived task; and 
cause the first device to provide an output indicative of whether the task is performed; and
in accordance with a determination that the first device includes the installed application corresponding to the derived task, forgo identifying the second device from the plurality of devices.

See also Yelvington (U.S. 2013/0197914)

    PNG
    media_image22.png
    1012
    704
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    782
    672
    media_image23.png
    Greyscale

	See also Figure 6 of Walters which shows a distributed system of PAs (personal assistants) and CAs (common assistants) both of which group are comprised of virtual digital assistants.  “[0101] FIG. 6 is a block diagram of a network of virtual assistants by which virtual assistants interact with each other and with users, according to an embodiment of the invention. Virtual assistant network 601 consists of one or more personal virtual assistants 602 (Herein, referred to as PAs) and one or more common virtual assistants 608, 609, and 610 (Herein, referred to as CAs). A PA is an automated virtual assistant by which human users 620 may interact, for example, through natural language interaction between user 620 and PA 602, to interpret the intention of a user request 410 and construct one or more appropriate responses to request 410 and provides any resulting responses 430 to user 620 queries (or, analogously, responses or reactions to requests, for example when a virtual system does something as a result of being requested to do it, such as checking the status and availability of common services like checking for movie tickets and show times) using those constructed responses. A PA may interface to one or more external services 630, for example web services from a corporation or service provider over the internet, to one or more other PAs 602, and/or one or more CAs 608, 609, 610 to fulfill requests by user 620. A CA is an automated virtual assistant that can reside online, on a device, and/or in embedded systems, typically in a corporate or a service provider environment, but may not always be the case, that has an ability to provide responses to requests by other virtual assistants 602 or directly from users 620, for example, customer service and other informational requests. In some embodiments, CAs 608,608, 610 may be a complement to customer service by humans or replace human-based service altogether. Both PAs 602, 602a, 602b and CA 608, 609, 610 may be implemented via one or more services (for example, through Twitter.TM., Instant Messaging services such and Microsoft Lync.TM., Social Media platforms such as Facebook.TM. web services, etc.) and/or embedded within a device or system (for example, Mobile telephones, tablet devices, laptop computers, a vehicle's control system, an appliance such as an elevator, etc.) known in the art….”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659

1.  A method, comprising:
at an electronic device with one or more processors and memory:
receiving, from a first device of a plurality of devices, a natural-language speech input indicative of a user request, to a digital assistant operating on the first device;
deriving a task based on the natural-language input; 
determining whether the first device includes an installed application corresponding to the derived task;
in accordance with a determination that the first device does not include the installed application corresponding to the derived task:
identifying, based on the derived task, a second device of the plurality of devices, wherein the second device is different from the first device, and wherein the first device and the second device are associated with a same user;
causing the second device to perform the derived task; and 
causing the first device to provide an output indicative of whether the task is performed; and
in accordance with a determination that the first device includes the installed application corresponding to the derived task, foregoing identifying the second device from the plurality of devices.

2.  The method of claim 1, wherein deriving the task based on the natural-language input comprises:
determining a text string based on the natural-language input, 
determining, based on the text string, a representation of user intent; and 
determining, based on the representation of user intent, a domain from a plurality of domains, wherein the determined domain is associated with the task.

3.     The method of claim 1, wherein identifying the second device includes:
sending a request to the second device; and
receiving, from the second device, a confirmation that the second device includes the installed application corresponding to the derived task.

4.     The method of claim 1, further comprising:
in accordance with a determination that the first device includes the installed application corresponding to the derived task, causing the first device to perform the derived task.

5.  The method of claim 1, wherein the plurality of devices is associated with the same user.

6.     The method of claim 1, further comprising, in accordance with the determination that the first device does not include the installed application corresponding to the derived task:
at the second device:
determining one or more parameters for performing the derived task; and 
sending, to the first device, a request for the one or more parameters.

7.     The method of claim 6, wherein sending the request for the one or more parameters comprises:
transmitting, by the second device, the request to the first device via a peer-to-peer connection between the first device and the second device.

8.     The method of claim 6, wherein sending the request for the one or more parameters comprises:
transmitting, by the second device, the request to the electronic device; and 
transmitting, by the electronic device, the request to the first device.

9.     The method of claim 6, further comprising:
at the first device:
receiving the request for the one or more parameters; 
obtaining, based on one or more user inputs received at the first device, data corresponding to the one or more parameters; and
sending, to the second device, the data corresponding to the one or more parameters.

10.     The method of claim 6, further comprising:
at the second device:
receiving, from the first device, data corresponding to the one or more parameters;
performing the task based on the received data corresponding to the one or more parameters; and
sending, to the first device, data indicative of whether the task is performed.

11.     The method of claim 1, wherein the first, device and the second device are remote from each other.

12.     The method of claim 1, wherein the natural-language input is a first natural-language input, the method further comprising:
at the first device:
receiving a second natural-language input indicative of a user request to identity a device that can be coupled with a third device;
providing, by the digital assistant, identification of a fourth device, wherein the fourth device is associated with the user, and wherein the fourth device is not coupled with the third device; and
causing the third device to be coupled with the fourth device.

13.     The method of claim 12, further comprising:
at the fourth device:
receiving, from the first device, information associated with the third device; and
after receiving the information associated with the third device, establishing a connection with the third device.

14.     The method of claim 13, wherein establishing the connection with the third device comprises establishing a Bluetooth connection with the third device.

15.     The method of any of claim 1, wherein the first device is a computer, a set-top box, a speaker, a smart watch, a phone, or any combination thereof.

16.     The method of claim 1, wherein the second device is a computer, a set-top box, a speaker, a smart watch, a phone, or any combination thereof.

17.     A system, comprising:
one or more processors of one or more electronic devices: 
one or more memories of the one or more electronic devices; and 
one or more programs, wherein the one or more programs are stored in the one or more memories and configured to be executed by the one or more processors, the one or more programs including instructions for:
receiving, from a first device of a plurality of devices, a natural-language speech input indicative of a user request, to a digital assistant operating on the first, device;
deriving a task based on the natural-language input; determining whether the first device includes an installed application corresponding to the derived task;
in accordance with a determination that the first device does not include the installed application corresponding to the derived, task:
identifying, based on the derived task, a second device of the plurality of devices, wherein the second device is different from the first device, and wherein the first device and the second device are associated with a same user;
causing the second device to perform the derived task; and causing the first device to provide an output indicative of whether the task is performed; and
in accordance with a determination that the first device includes the installed application corresponding to the derived task, foregoing identifying the second device from the plurality of devices.

18.     The system of claim 17, wherein deriving the task based on the natural-language input comprises:
determining a text string based on the natural-language input, 
determining, based on the text string, a representation of user intent; and 
determining, based on the representation of user intent, a domain from a plurality of domains, wherein the determined domain is associated with the task.

19.     The system of claim 17, wherein identifying the second device includes:
sending a request to the second device; and
receiving, from the second device, a confirmation that the second device includes the installed application corresponding to the derived task.

20.       One or more non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of one or more electronic devices, cause the one or more electronic devices to:
receive from a first device of a plurality of devices, a natural-language speech input indicative of a user request to a digital assistant operating on the first device; 
derive a task based on the natural-language input; 
determine whether the first device includes an installed application corresponding to the derived task;
in accordance with a determination that the first device does not include the installed application corresponding to the derived task:
identify, based on the derived task, a second device of the plurality of devices, wherein the second device is different from the first device, and wherein the first device and the second device are associated with a same user; 
cause second device to perform the derived task; and 
cause the first device to provide an output indicative of whether the task is performed; and
in accordance with a determination that the first device includes the installed application corresponding to the derived task, forgo identifying the second device from the plurality of devices.